DETAILED ACTION
Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The specification (page 17, line 14, to page 18, line 25) seems to describe FIGs.5A-5C as prior art, using phrases such as “illustrating a problem to be addressed by the present technique”, “In a typical system”, and “it would be advantageous to provide an alternative approach”.  In other words, applicant appears to be describing what is typical in the prior art prior to introducing the invention in FIGs.6+.  If applicant agrees, these FIGs should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  If applicant disagrees, please state why.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required, if applicant agrees FIGs.5A-5C are prior art, in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 

Claim Objections
Claim 12 is objected to because of the following informalities:
In line 4, delete “a” before “processing” (or replace “circuitry” with --circuit-- in line 5).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramirez, U.S. Patent Application Publication No. 2014/0101412 A1.
Referring to claim 1, Ramirez has taught an apparatus comprising:
a) processing circuitry (FIG.1) adapted to execute instructions from an instruction stream (FIG.2, stream 202+204) comprising a state transition instruction (FIG.2, SYSCALL) followed by a further instruction (FIG.2, SYSCALL is followed by instruction X), wherein the processing circuitry is responsive to the state transition instruction to change a security state of the processing circuitry (from FIG.2, the abstract, and paragraph [0019], SYSCALL elevates the privilege level by transitioning to a more secure (kernel) state.  ERET then causes a transition back to a less secure (user) state);
b) issue circuitry adapted to issue the further instruction to be speculatively executed prior to the state transition instruction being completed, the further instruction having a requirement with respect to the security state (see FIG.1, issue stage 108, FIG.5, and paragraphs [0034]-[0035].  Taking the example of FIG.2, before SYSCALL completes, instruction X is speculatively executed (step 504).  Instruction X requires a high/privileged security state (kernel mode)); and
c) completion circuitry adapted to perform a completion operation on the further instruction comprising checking whether the requirement with respect to the security state is met (again, see FIG.5 and paragraphs [0034]-[0035].  Instruction X is executed based on the assumption that the system is to be in kernel mode.  However, if it is determined, after instruction X has executed, that SYSCALL is not to be executed, and the system is not to be in kernel mode (elevation is mispredicted), then instruction X is flushed.  If SYSCALL is to be .
Referring to claim 2, Ramirez has taught the apparatus of claim 1, wherein:
a) the security state is one of a first security state and a second security state (FIG.2 shows two security states, a low-security user state and a high-security kernel state);
b) the processing circuitry is responsive to the state transition instruction to transition from the first security state to the second security state (from FIG.2, the SYSCALL instruction transitions the circuitry from user state to kernel state); and
c) the requirement with respect to the security state indicates a required security state, and the completion operation comprises checking whether the required security state matches the second security state (again, from FIG.5, for instruction X to complete, the privilege/security level must have been raised to kernel level.  This is checked in step 506.  If it hasn’t been raised, then the completion does not occur (a flush happens in step 508 instead)).
Referring to claim 3, Ramirez has taught the apparatus of claim 2, wherein the completion operation comprises:
a) when the completion circuitry determines that the required security state matches the second security state, completing the further instruction (FIG.5, step 510); and
b) when the completion circuitry determines that there is a mismatch between the required security state and the second security state, triggering a flush (FIG.5, step 508).
Referring to claim 5, Ramirez has taught the apparatus of claim 1, wherein: during speculative execution of the further instruction, the processing circuitry is adapted to delay a state update with respect to the further instruction (this is the case in FIG.5.  Instructions only update state upon retirement, as is known.  Thus, even though the further instruction is .
Referring to claim 9, Ramirez has taught the apparatus of claim 1, wherein: the security state is one of a secure state and a non-secure state (kernel mode is considered a secure state with respect to user mode, but is also considered a non-secure state compared to hypervisor mode (paragraph [0027]), which is known to be more secure than kernel mode).
Referring to claim 10, Ramirez has taught the apparatus of claim 9, wherein:
a) the requirement with respect to the security state indicates a required security state (as kernel code has a required level of security, its requirement indicates such a corresponding security state); and
b) the completion operation comprises, when the required security state is the non-secure state, completing the further instruction (again, Ramirez indicates that there could also be a hypervisor state (paragraph [0027]).  Hypervisor mode/state is known to be even more secure than kernel mode so as to control underlying virtualized hardware resources.  As such, compared to hypervisor mode, kernel mode is non-secure.  Thus, when in non-secure state, the kernel instruction will be completed at step 510).
Claim 12 is rejected for similar reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of the examiner’s taking of Official Notice.
Referring to claim 4, Ramirez has taught the apparatus of claim 1, but has not taught wherein: the further instruction indicates a target address, the target address having a security attribution indicative of the requirement with respect to the security state.  However, the examiner asserts that it is known in the art for kernel mode instructions to be able to access memory/resources that are off limits in user mode.  As such, it is also well-known to execute an instruction in kernel mode that includes a target address to access these restricted locations.  This target address is thus indicative of a higher security requirement.  While instructions X-Z are generic in Ramirez, the examiner notes that they can be any type of instruction, including one that includes said target address.  This would allow the kernel to access restricted memory for whatever desirable purpose.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramirez such that the further instruction indicates a target address, the target address having a security attribution indicative of the requirement with respect to the security state.
Referring to claim 6, Ramirez has taught the apparatus of claim 5, wherein:
a) the further instruction is part of a block of instructions, each having an identical requirement with respect to the security state (see FIG.2, and note the block of instructions 204);
b) Ramirez has not taught that the state update updates at least one data value visible to instructions outside of the block of instructions.  However, syscall is performed to carry out a task on behalf of the user code.  Therefore, it is known for the syscall to update state in such a the state update updates at least one data value visible to instructions outside of the block of instructions.
Referring to claim 7, Ramirez, as modified, has taught the apparatus of claim 6, wherein: the state update updates the at least one data value in at least one of: a cache; a register file; and a memory (this is inherent.  No matter what is updated, it may be considered a memory, which is the genus of all other types of memory (cache, register, main memory, etc.)).
Referring to claim 8, Ramirez, as modified, has taught the apparatus of claim 5, wherein: the completion operation comprises, when the completion circuitry determines that the requirement with respect to the security state is met, issuing the state updates (again, all updates only occur upon retirement (step 510), which occurs after determining that the security requirement is met in step 506).

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright, U.S. Patent Application Publication No. 2018/0232233 A1.
Referring to claim 1, Wright has taught an apparatus comprising:
a) processing circuitry (FIG.1, at least 110) adapted to execute instructions from an instruction stream (from FIG.1 and FIG.3 it can be seen that the blocks of instructions (making up a stream) are fetched and executed) comprising a state transition instruction (see paragraph [0033].  An instruction block (e.g. FIG.3, block 390) may change an execution mode (transition between states).  For example, from paragraph [0002], a system call instruction may transition from user state/mode to supervisor state/mode, and a return instruction may transition back to user state) followed by a further instruction (Block 390 is followed by block 380-N, which includes at least one further instruction), wherein the processing circuitry is responsive to the state transition instruction to change a security state of the processing circuitry (see the abstract, and paragraph [0002] (among others).  Switching between modes changes security states, as a user mode is a less secure state and a supervise mode is a trusted, more-secure state, that is consequently allowed to access more resources);
b) issue circuitry adapted to issue the further instruction to be speculatively executed prior to the state transition instruction being completed, the further instruction having a requirement with respect to the security state (see FIG.1, 118, which issues the further instruction for execution in block 120.  Also, see FIG.4 and paragraph [0023].  Basically, before the transition completes, a predicted next block may be speculatively executed.  This next block has a security state requirement (FIG.4, step 450; FIG.6, step 650); and
c) completion circuitry adapted to perform a completion operation on the further instruction comprising checking whether the requirement with respect to the security state is met (see FIG.4, steps 450-460 and FIG.6 and paragraph [0033].  Basically, before block 390 actually changes the security state, next block 380-N is predicted to be executed and is speculatively executed.  When block 390 commits and the security state is changed, it must then be checked whether block 380-N executed according to the security state committed by block 390.  The security state at which block 380-N executed and the actual security state set by block 390 are compared (step 640).  If they are the same, block 380-N is committed (step 670); otherwise block 380-N is flushed and restarted).
Referring to claim 9, Wright has taught the apparatus of claim 1, wherein: the security state is one of a secure state and a non-secure state (again, supervisor mode is considered a secure state and user mode is considered a non-secure state.  FIGs.4 and 6 cover changes to either mode).
Referring to claim 10, Wright has taught the apparatus of claim 9, wherein:
a) the requirement with respect to the security state indicates a required security state (see FIGs.4 and 6, which set forth steps to compare the current security state to the required security state, i.e., the state in which the code is required to execute without error/re-execution (e.g. FIG.6, steps 640-650)); and
b) the completion operation comprises, when the required security state is the non-secure state, completing the further instruction (from FIG.6, if the predicted block executes based on non-secure mode and that mode is the correct mode (at step 650), then the block is completed/committed in step 670).
Referring to claim 11, Wright has taught the apparatus of claim 9, wherein:
the processing circuitry is responsive to the state transition instruction to transition from the secure state to the non-secure state (see paragraphs [0002] and [0031].  The system goes from supervisor to user mode);
b) the requirement with respect to the security state indicates a required security state (again, see FIGs.4 and 6, which set forth steps to compare the current security state to the required security state, i.e., the state in which the code is required to execute without error/re-execution (e.g. FIG.6, steps 640-650)); and
c) the completion operation comprises checking whether the required security state is the non-secure state (again, see FIG.6, steps 640-650 for example.  When block 390 changes the mode to user mode, if the predicted successor block 380-N was executed in supervisor mode, this is a problem.  Thus, it is detected in steps 640-650, and block 380-N will be flushed and restarted in a more restricted manner (according to non-secure user mode)).
Claim 12 is rejected for similar reasons as claim 1.

Examiner Note
Please note that a secondary rejection has been made in view of Wright to address at least claim 11 (which is not rejected in view of Ramirez).  Due to time constraints, because the examiner has already rejected all other claims under Ramirez, only some of the claims have been addressed with respect to Wright.  However, this is not an indication that any claims not rejected in view of Wright are allowable over Wright.  Amendments made by applicant may necessitate new claim rejections based on Wright.  The examiner is not required to make any additional rejections based on Wright at this point in time but has done so only to expedite prosecution.

Response to Arguments
On page 8 of applicant’s response, applicant explained why “attribution” was used and asks if the examiner would prefer “attribute”.
Since applicant has given a reason for use of “attribution”, the objections are withdrawn.

On page 8 of applicant’s response, applicant states that FIGs.5A-5C are not disclosed as prior art.
Applicant is asked for a further explanation considering the paragraphs describing these figures use language suggesting they are prior art.

On pages 9-10 of applicant’s response, applicant argues that Ramirez has not taught the claimed completion circuitry because if instruction X has complete it cannot be flushed.
The examiner respectfully disagrees.  An instruction can be finished executing but the instruction will only be retired (i.e., its result will only be committed to architectural state) when the instruction is no longer speculative (i.e., the prediction is determined to be correct) (paragraph [0034], last sentence).  Otherwise, the result will simply be discarded, thereby not allowing the instruction to complete (FIG.5, step 508).

On page 10 of applicant’s response, applicant argues that Ramirez has not taught that checking in Ramirez would occur before complete of instruction X, and, thus, the checking is not performed as part of the completion of instruction X.
The examiner does not fully understand the argument as claim 1 doesn’t set forth any timing limitation of the completion operation with respect to completion of instruction X.  Again, 

On page 12 of applicant’s response, applicant argues that Wright’s flush fails to teach the act of completing an instruction involves checking whether the security state requirement is met.  Applicant further states that checking whether the security state requirement is met is different from waiting for the mode change instruction to finish and flushing if appropriate.
The examiner disagrees with both statements.  First, the examiner notes that the flush is a result of the check.  The check occurs in steps 640-650.  The check must pass (“no” in step 650) in order to complete the instruction.  If the check fails (“yes” in step 650), then the instruction is not completed; it is flushed.  As for the latter argument set forth above, the basis for such an argument is unclear.  The check is very clearly shown in FIG.6.  That is all that is required by claim 1 and this check dictates whether the instruction ultimately completes (or is flushed).

On page 12 of applicant’s response, applicant traverses the Official Notice.
The examiner notes that applicant appears to agree that a kernel can use resources that are off limits in user mode (8th-9th to last lines on page 12).  This is all the examiner took Official Notice of, and a reference is not provided since applicant appears to agree.  Applicant’s 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J. Huisman/Primary Examiner, Art Unit 2183